Citation Nr: 0708252	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
loss of use of both lower extremities.  

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  

3.  Basic eligibility for assistance in acquiring specially 
adaptive housing.  

4  Basic eligibility for assistance in acquiring a special 
home adaptation grant.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1974 to December 
1978 and from June 1983 to August 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which, in pertinent part, denied special monthly compensation 
based on the loss of use of the lower extremities.  In April 
2004, the RO denied entitlement to automobile and adaptive 
equipment or adaptive equipment only; basic eligibility for 
assistance in acquiring specially adaptive housing; and basic 
eligibility for assistance in acquiring a special home 
adaptation grant.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts on appeal that he has lost the use of his 
lower extremities due to his service-connected lumbar spine 
degenerative disc disease.  He advances that such disability 
supports the assignment of both special monthly compensation 
based on the loss of use of both lower extremities and 
automobile and adaptive equipment and/or adaptive equipment 
only and renders him eligible for assistance in acquiring 
specially adaptive housing or a special home adaptation 
grant.  

In his January 2007 Informal Brief of Appellant in Appealed 
Case, the accredited representative conveys that the veteran 
"has been accepted into the VA Spinal Cord Injury service 
for care since September 2006."  Clinical documentation of 
the cited treatment is not of record.  The VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In January 2007, the veteran submitted copies of text from 
Orthopaedics, Principles and Their Application; Diagnosis of 
Bone and Joint Disorders; and Techniques in Orthopedics and 
an article from a National Institute of Health publication.  
He expressly did not waive RO review of the additional 
documentation and requested that the Board remand his claims 
to the RO so that such a review could be conducted.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action:  

1.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Wichita, 
Kansas, VA Medical Center after August 
2006, including that provided by the 
Spinal Injury Care service and not 
already of record, be forwarded for 
incorporation into the record.  

2.  Then readjudicate the veteran's 
entitlement to special monthly 
compensation based on the loss of use of 
both lower extremities; entitlement to 
automobile and adaptive equipment or 
adaptive equipment only; basic 
eligibility for assistance in acquiring 
specially adaptive housing; and basic 
eligibility for assistance in acquiring a 
special home adaptation grant.  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a SSOC which 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


